     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CASE No. 1:19-cr-00181
                                          :
                                          :
                                          :   (Judge Rambo)
             v.                           :
                                          :   (Chief Magistrate Judge Schwab)
JULIO FELICIANO,                          :
                                          :
             Defendant.                   :

                                MEMORANDUM
                                 April 27, 2020


I. Introduction.

      Currently pending is Defendant Julio Feliciano’s motion for pretrial release.

Feliciano seeks release under 18 U.S.C. § 3142(i), which provides that the court

may temporarily release a defendant in pretrial detention when such release is

necessary for preparation of the defendant’s defense or for another compelling

reason. Feliciano contends that the current COVID-19 pandemic is a compelling

reason for his release. He also suggests that release is necessary for preparation of

his defense. For the reasons that follow, we will deny Feliciano’s motion.
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 2 of 20




II. Background and Procedural History.

      On June 5, 2019, the Grand Jury returned an indictment charging Feliciano

with distribution of fentanyl, in violation of 21 U.S.C. §§ 841(a)(l), 841(b)(l )(C);

possession with intent to distribute fentanyl, in violation of 21 U.S.C. §§ 841(a)(l),

841(b)(l )(C); and possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2). Doc. 1 The indictment also charges that if

Feliciano is convicted of the firearm count, the United States is entitled to

forfeiture of the firearm at issue. Id.

      On June 25, 2019, Feliciano appeared before the undersigned for an initial

appearance and arraignment. After counsel was appointed to represent him,

Feliciano pleaded not guilty. Docs. 14, 15. And the United States moved to detain

Feliciano. Doc. 11.

      The probation office prepared a pretrial services report, which indicated that

Feliciano was then incarcerated at the Perry County Prison on state charges. That

report also disclosed that Feliciano has a lengthy criminal history including

“convictions for drug trafficking and substance abuse” as well as a “history of

failure to appear, three pending local charges, and failure to comply with previous

terms of county supervision.”

      Feliciano did not contest detention. We found that there is probable cause to

believe that Feliciano committed an offense for which the maximum prison term is


                                          2
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 3 of 20




ten years or more as prescribed in 21 U.S.C. § 801 et seq. Doc. 17 at 1. Based on

that finding, a rebuttable presumption arose that “no condition or combination of

conditions will reasonably assure the appearance of [Feliciano] as required and the

safety of the community.” 18 U.S.C.A. § 3142(e)(3)(A). Feliciano did not rebut

that presumption, and we detained him. Doc. 17 at 2. Feliciano’s trial is currently

scheduled for June 1, 2020. Doc. 33.

      On April 6, 2020, Feliciano, who is currently incarcerated at the Perry

County Prison, filed a motion for pretrial release (doc. 34) and a brief in support

(doc. 35) of that motion. He contends that the Perry County Prison does not have

the resources necessary to screen and test inmates, staff, and others who enter the

facility for COVID-19 and to protect him from COVID-19. He also suggests that

restrictions on attorney-client visits will impair his ability to present a defense.

Feliciano contends that if released, he will live in Harrisburg with his step-father,

who will act as a third-party custodian. He also asserts that he will submit to home

confinement with location monitoring.

      On April 9, 2020, the United States filed a brief in opposition to Feliciano’s

motion for pretrial release. The United States contends that Feliciano is a flight

risk and a danger to the community, that COVID-19 does not provide a compelling

reason to release Feliciano, and that if the court does release Feliciano, such release

should be under conditions, including a health screening.


                                           3
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 4 of 20




      On April 17, 2020, Feliciano filed a reply brief arguing that given the

prevalence of asymptomatic transmission of COVID-19, prisoners, even ones

without a comorbidity, are at greater risk of contracting and dying from COVID-

19. Thus, Feliciano suggests, being in a communal setting, such as a prison, is a

compelling reason for release. Feliciano also asserts that the conditions at the

Perry County Prison violate the Eighth Amendment.

      In accordance with the standard procedures that the court implemented to

address these types of release motions, on April 6, 2020, a text order was issued

directing that after the parties confer, the defendant shall file a notice that, among

other things, states “whether the parties believe an in-court hearing is necessary,

and if so, what evidence the parties plan to present at the time of a hearing.” (Apr.

6, 2020 Docket Entry-Text Order). In response, the defendant filed a notice

requesting a hearing at which a third-party custodian will testify. Doc. 36 at ¶ 2.

The defendant informed the court that he will not call any witnesses other than the

third-party custodian, that he will present argument, and that the United States will

only present argument. Id. We conclude, however, that a hearing is not necessary

in this case. 1 Even assuming that Feliciano’s third-party custodian would be a

suitable third-party custodian, we conclude that Feliciano is not entitled to release.


1
  We are unaware of any authority that provides that a defendant seeking release
under 18 U.S.C. § 3142(i) is entitled to a hearing, and we are able to resolve the
defendant’s motion without a hearing or oral argument.
                                           4
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 5 of 20




III. Discussion.

      A. 18 U.S.C. § 3142(i).

      Feliciano seeks release under 18 U.S.C. § 3142(i). 2 Section 3142 concerns

release or detention of a defendant pending trial, and after setting forth what a

detention order must contain, 18 U.S.C. § 3142(i) provides:

      The judicial officer may, by subsequent order, permit the
      temporary release of the person, in the custody of a United
      States marshal or another appropriate person, to the extent that
      the judicial officer determines such release to be necessary for
      preparation of the person’s defense or for another compelling
      reason.




2
  Recently, the question of whether COVID-19 warrants release has arisen in
several different contexts in addition to pretrial release. One such context is
release of immigration detainees via a temporary restraining order in a habeas
corpus case. See e.g., Thakker, v. Doll, No. 1:20-CV-480, 2020 WL 1671563, at *9
(M.D. Pa. Mar. 31, 2020) (granting temporary restraining order and ordering the
release of numerous immigration detainees with serious medical conditions from
the York County Prison, the Clinton County Correctional Facility, and the Pike
County Correctional Facility). In his brief in support of his motion, Feliciano
concludes his argument for release by quoting Judge Jones’s decision in Thakker.
Thakker, however, concerned civil detention pending removal, not detention
pending a criminal trial. Further, here, we have previously determined that no
condition or combination of conditions will assure the presence of Feliciano at trial
and the safety of the community, concerns that were not at issue in Thakker. For
these reasons, Thakker is distinguishable from this case. See United States v.
McIntyre, No. 19-cr-95, 2020 WL 1891837, at *5 n.3 (M.D. Pa. Apr. 16, 2020)
(distinguishing Thakker on the basis that a motion under § 3142(i) is based on a
different statutory framework than in Thakker and on the basis that “compelling
public safety considerations inspired by our finding that this defendant presented a
danger to the community were completely absent in Thakker”).

                                          5
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 6 of 20




The defendant bears the burden of showing that he is entitled to release under

§ 3142(i). United States v. Cox, No. 2:19-cr-00271-RFB-VCF, 2020 WL 1491180,

at *2 (D. Nev. Mar. 27, 2020).



             1. Under the circumstance of this case, the COVID-19 pandemic
             is not a compelling reason for Feliciano’s release.

      Although “[t]he Court is mindful of the unprecedented magnitude of the

COVID-19 pandemic and the extremely serious health risks it presents, particularly

within the jail and prison setting[,]” “a defendant should not be entitled to

temporary release under § 3142(i) based solely on generalized COVID-19 fears

and speculation.” United States v. Boatwright, No. 2:19-cr-00301-GMN-DJA,

2020 WL 1639855, at *5 (D. Nev. Apr. 2, 2020); cf United States v. Raia, ___ F.3d

___, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“But the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.”); United States v. Roeder, No. 20-1682, 2020 WL 1545872, at *3 (3d Cir.

Apr. 1, 2020) (reversing district court’s denial of defendant’s motion to postpone

his self-surrender date in light of the COVID-19 pandemic, but noting that “the

existence of a widespread health risk is not, without more, a sufficient reason for

every individual subject to a properly imposed federal sentence of imprisonment to

                                          6
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 7 of 20




avoid or substantially delay reporting for that sentence,” and stating that it is

“imperative” that the courts “continue to carefully and impartially apply the proper

legal standards that govern each individual’s particular request for relief”).

      Rather, “the court must make an individualized determination as to whether

COVID-19 concerns present such a compelling reason in a particular case that

temporary release is necessary.” Boatwright, 2020 WL 1639855, at *5; Cox, 2020

WL 1491180, at *2 (stating that “whether temporary release under § 3142(i) is

proper requires the individualized analysis of the facts of each case”); United

States v. Croley, No. 1:19-cr-0454 (TJM), 2020 WL 1696061, at *1 (N.D.N.Y.

Apr. 6, 2020) (“While courts have recently used their authority to release a

defendant during this dire period upon a showing that such defendant faces a

particularized and heightened danger, or need, a generalized argument in favor of

release because of the ongoing pandemic is insufficient.”).

      In determining whether a defendant should be released under § 3142(i) in

light of the COVID-19 pandemic, many courts have analyzed the following

factors:

      (1) the original grounds for the defendant’s pretrial detention,
      (2) the specificity of the defendant’s stated COVID-19
      concerns, (3) the extent to which the proposed release plan is
      tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed
      release would increase COVID-19 risks to others.



                                           7
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 8 of 20




United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020); see also Boatwright, 2020 WL 1639855, at *5 (relying on Clark

and analyzing those same factors); United States v. Dodd, No. 20-cr-0016

(NEB/HB), 2020 WL 1547419, at *3 (D. Minn. Apr. 1, 2020) (same). Magistrate

judges in this district have also found the Clark factors helpful. See e.g., United

States v. Andrewsh, No. 5:19-mj-00087, 2020 WL 1904473, at *4 (M.D. Pa. Apr.

17, 2020) (Saporito, M.J.); McIntyre, 2020 WL 1891837, at *4 (Carlson, M.J.);

United States v. Neal, No. 4:17-cr-255-1, 2020 WL 1891874, at *3 (M.D. Pa. Apr.

16, 2020) (Arbuckle, M.J.); United States v. Veras, No. 3:19-cr-010, 2020 WL

1675975, at *6 (M.D. Pa. Apr. 6, 2020) (Mehalchick, M.J.).

      More recently, a modified set of factors, which explicitly includes the actual

conditions in the facility where the defendant is being held, has been used by the

United Stated District Court of the Eastern District of Michigan. See United States

v. McGlory, No. 2:17-CR-20489, 2020 WL 1905719, at *2 (E.D. Mich. Apr. 17,

2020). Those factors are:

      (1) the nature, seriousness, and specificity of the defendant’s stated COVID-
      19 concerns (e.g., underlying medical conditions, age, etc.);
      (2) the conditions in the facility where the defendant is being held (e.g.,
      social distancing measures, screening protocols for new prisoners, the
      number of prisoners diagnosed with COVID-19, and availability of
      appropriate medical treatment);
      (3) whether conditions of release can be imposed to mitigate COVID-19
      risks to the defendant and to the community;
      (4) the original grounds for the defendant’s pretrial detention.


                                          8
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 9 of 20




Id. Mindful that all the circumstances of a particular case must be analyzed, we

conclude that the above factors, although not the exclusive factors that may be

relevant in any given case, are a helpful starting point in analyzing whether release

is warranted under § 3142(i).

      Here, after weighing the above factors and considering the arguments

presented by the parties, we conclude that release is not warranted in this case.



                    a. The nature, seriousness, and specificity of Feliciano’s
                    stated COVID-19 concerns.

      Feliciano’s COVID-19 concerns are general and speculative. “Compelling

reasons may exist [for release] where the defendant’s serious medical conditions

warrant release.” United States v. Marte, No. 19-cr-795 (SHS), 2020 WL 1505565,

at *1 (S.D.N.Y. Mar. 30, 2020). But Feliciano, who is in his twenties, does not

contend that he has COVID-19 or symptoms consistent with COVID-19. Nor does

he contend that he has a medical condition that places him at a heightened risk of

suffering severe illness or death from COVID-19. Thus, Feliciano’s personal

circumstances do not point in favor of release.

      In his reply brief, Feliciano argues that given the prevalence of

asymptomatic transmission of COVID-19, prisoners, even ones without a

comorbidity, are at greater risk of contracting and dying from COVID-19. Thus,

he suggests that the mere fact that he is in prison is a compelling reason for his

                                          9
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 10 of 20




release. That suggestion is not well taken, however, because “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify . . . release.” Raia, 2020 WL 1647922, at *2

(motion for compassionate release); cf United States v. Villegas, No. 2:19-CR-568-

AB, 2020 WL 1649520, at *3 (C.D. Cal. Apr. 3, 2020) (observing that such an

“unbounded argument for pretrial release because of the COVID-19 pandemic, if

accepted and extended to its logical conclusion, would mean the release—en

masse—of all federal pretrial detainees”). Although we are “mindful of the

magnitude of the COVID-19 pandemic, and the extreme health risks it presents

within the jail and prison setting, ‘a defendant should not be entitled to temporary

release under § 3142(i) based solely on generalized COVID-19 fears and

speculation.’” Veras, 2020 WL 1675975, at *6 (quoting Boatwright, 2020 WL

1639855, at *8).



                   b. The conditions at the Perry County Prison.

      Feliciano is concerned that he is in danger of contracting COVID-19 at the

Perry County Prison. His concern is not without a basis:

      According to Pennsylvania’s Department of Health, a primary
      strategy for minimizing the spread of COVID-19 is “social
      distancing.” This means avoiding large gatherings of people
      and keeping at least six feet away from other individuals. It
      goes without saying that prisons generally are crowded spaces
      and therefore are less than conducive to the practice of social
                                         10
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 11 of 20




      distancing. During this rapidly evolving public health
      emergency, there are many valid concerns about the possibility
      of contagion in prisons.

Roeder, 2020 WL 1545872, at *2 (footnotes omitted). But Feliciano has not

proffered any evidence regarding: the specific conditions under which he is

detained at the Perry County Prison; whether he has come into contact with anyone

at the Perry County Prison with COVID-19 or symptoms consistent with COVID-

19; what precautions are being taken to attempt to keep COVID-19 out of the

prison; or what plans or procedures are in place to address any cases that are

detected and to slow or stop the spread of the virus at the prison.

      On the other hand, the United States asserts that the Perry County Prison has

“taken careful—and to date successful steps—to insulate and protect inmates from

COVID-19, and to mitigate the spread of infection should it occur.” Doc. 37 at 15.

The United States also asserts that the Marshal is receiving periodic updates from

the prisons where pretrial detainees from this district are being held, and each such

prison, including the Perry County Prison, reports that they are implementing

guidance from the CDC in an effort to mitigate the risk of the virus spreading in

the prison and to provide for inmate safety. Id. at 6.3 Further, the United States


3
  In his reply brief, Feliciano asserts that the United States should have to prove
that the prison is implementing preventive measures. See Doc. 38 at 5, 5 n.7. But
“[t]he defendant bears the burden of establishing circumstances warranting
temporary release under § 3142(i).” Andrewsh, 2020 WL 1904473, at *3. Further,
although the United States has not proffered evidence to support the factual
                                          11
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 12 of 20




points out that there no known positive cases of COVID-19 at the Perry County

Prison. 4

                    c. Whether Conditions of Release Can be Imposed to
                    Mitigate COVID-19 risks to Feliciano and to the
                    Community.

       Because Feliciano contends that the risk of contracting COVID-19 in the

Perry County Prison is a compelling reason necessitating his temporary release, his

“proposed temporary release plan should be tailored to mitigate [his] overall

COVID-19 risks, not exacerbate them.” Clark, 2020 WL 1446895, at *6.

“Releasing someone from jail will distance him or her from the people in the jail.”

United States v. Hamlin, No. 17-cr-175-PP, 2020 WL 1703848, at *6 (E.D. Wis.

Apr. 8, 2020). But “[i]t will not guarantee that he or she is distanced from people

outside the jail upon release.” Id.

       It is reasonable to assume that, if Feliciano lives in a home with his step-

father, as he proposes to do, he will be exposed to fewer individuals (and therefore



assertions it makes in this regard, the defendant has not proffered anything to cause
us to doubt the veracity of those assertions.
4
  This assertion is consistent with the reports the court is receiving from the
Marshal in accordance with Standing Order No. 20-5 (Mar. 23, 2020) (ordering
each detention center with pretrial detainees from this district to “promptly notify
the Marshal for this District of any federal detainee who is in medical isolation or
quarantine at their facility for any reason, promptly upon the entry of such detainee
into such status” and for the Marshal to then notify the Chief Judge and “the
judicial officer who entered the Order of commitment of such status”).

                                          12
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 13 of 20




fewer individuals who may have COVID-19) than he would if he remained in the

Perry County Prison. Nevertheless, Feliciano’s risk of contracting COVID-19

outside the prison is tied to his compliance with the social-distancing and stay-at-

home measures meant to slow the spread of the virus. And Feliciano’s “extensive

criminal history establishes that he has ‘been unable or unwilling to remain law-

abiding for most of his adult life;’ hence, the Court ‘has no reason to believe that

he would suddenly become compliant now.’” United States v. Smoot, No. 2:19-cr-

20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020) (quoting Clark, 2020 WL

1446895, at *7). Thus, Feliciano’s lengthy criminal history casts doubt on whether

he will comply with social-distancing and stay-at-home measures. And if he does

not comply with such measures, he would be at risk of contracting and then

spreading the virus. Further, “[a] defendant who is unable to comply with

conditions of release poses potential risks to law enforcement officers who are

already tasked with enforcing shelter-in-place orders in many cities and counties.”

Veras, 2020 WL 1675975, at *6.

      Although Feliciano asserts that he is willing to be subject to electronic

monitoring, it is not clear that electronic monitoring is a viable option in this case.

The court understands from the probation office that location monitoring devices

are in short supply. See also United States v Kahn, No. 19-80169-CR, 2020 WL

1582279, at *7 (S.D. Fla. Apr. 2, 2020) (“Probation Officer Grice noted the


                                          13
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 14 of 20




shortage of electronic location monitoring devices.”); United States v. Feliciano,

No. 1:19-cr-00255-TWP-MJD, 2020 WL 1599693, at *2 (S.D. Ind. Apr. 1, 2020)

(“The COVID-19 pandemic has reduced the availability of pretrial supervision

conditions to mitigate the risk to the community and the resources of the United

States Probation Office are presently limited. The number of officers available to

provide supervision and the availability of GPS and other home detention

equipment is strained. The Probation Office’s limited resources should be reserved

for the release of those in pretrial detainment whose circumstances have truly

changed—such as those who are elderly or at high risk for the virus.”).

      Moreover, setting up electronic monitoring entails risks to the probation

staff. See United States v. Aiad-Toss, No. 4:19-cr-00521, 2020 WL 1514482, at *2

(N.D. Ohio Mar. 30, 2020) (“Moreover, releasing Defendant to home detention

and electronic monitoring creates its own risks and undue burden on pretrial

services. Location monitoring is not a limitless resource, nor is its installation and

monitoring by United States Pretrial Services officers without risk to those

personnel (who must be trained and certified to install location monitoring) given

the current recommendations regarding implementation of social distancing.”).

“The fact that a probation officer might be at risk in effectuating a defendant’s

release on location monitoring may not, standing alone, be a reason not to release a

defendant.” Hamlin, 2020 WL 1703848, at *7. “But in a situation in which the


                                          14
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 15 of 20




defendant presents both a risk of non-appearance and a danger to the community,

and where that defendant is not at significantly higher risk for severe illness if

infected, and where the defendant’s release plan is short on details, the court must

include in the balance of factors whether the risk to the probation officer is

warranted.” Id.

                    d. The original grounds for Feliciano’s pretrial detention.
      As set forth above, Feliciano has a long criminal history, and we previously

determined that he failed to rebut the presumption that “no condition or

combination of conditions will reasonably assure the appearance of [Feliciano] as

required and the safety of the community.” 18 U.S.C.A. § 3142(e)(3)(A). The

COVID-19 pandemic does not change any of that. Although Feliciano asserts that

he is in danger given the pandemic if he remains incarcerated, such a danger

generally does not bear on whether if released, he would be a flight risk or a danger

to the community. Cf. Clark, 2020 WL 1446895, at *3 (“A defendant’s concerns

that he or she would face heightened COVID-19 risks if incarcerated would not

typically factor into a § 3142(f) analysis, which focuses on whether the court can

fashion conditions of release that will reasonably assure the defendant is not a risk

of nonappearance or a risk of harm to any others or the community. The risk of

harm to the defendant does not usually bear on this analysis.” (italics in original)).

And we cannot say that Feliciano is not a flight risk and a danger to the community


                                          15
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 16 of 20




given the offenses with which he is charged and his criminal history, which

includes several controlled substance convictions, as well as his failure to comply

with previous terms of county supervision.

      Further, although Feliciano asserts that he is willing to submit to home

confinement with location monitoring, such monitoring, assuming it is available,

“may offer useful information about where he is, [but] it provides little useful

information about what he is doing, and the ready accessibility of smart phones

and digital communication devices would make it all too easy for him to resume

his involvement (directly or through confederates) in the distribution of controlled

substances without detection.” United States v. Martin, No. CR PWG-19-140-13,

2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020).

      COVID-19 poses a threat to all members of society, including Feliciano.

“And the Court is sensitive to the special risks that COVID-19 poses to

incarcerated persons.” United States v. Wilson, No. 19-cr-20112-7, 2020 WL

1543547, at *3 (E.D. Mich. Mar. 26, 2020). “In an appropriate case, the

circumstances of the COVID-19 pandemic, and the pandemic’s impact on a

particular prisoner in a particular facility, could perhaps tip the balance in favor of

pretrial release.” Id. But Feliciano has not shown that under the circumstances he

faces, the COVID-19 pandemic is a compelling reason for his release.




                                          16
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 17 of 20




             2. Feliciano’s release is not necessary for the preparation of his
             defense.

      Feliciano also suggests that his release is necessary for the preparation of his

defense. “But there is nothing unique about his situation—as opposed to all

detained defendants who must assist in their defense within the limits of pretrial

custody—that would make temporary release for trial preparations ‘necessary’

here.” Villegas, 2020 WL 1649520, at *2. “If federal courts had to order

temporary release just because it would aid a defendant’s ability to work with

counsel, the exception in section 3142(i) would swallow all detention orders.” Id.

Temporary release is not warranted “just because it would be helpful, preferable,

or even ideal for a defendant’s trial preparations.” Id. “At a minimum, detained

defendants seeking temporary release under section 3142(i) for ‘necessary’ trial

preparations must show why less drastic measures—such as requests to continue

the trial date (consistent with the Speedy Trial Act) or alternative means of

communication (including in writing or by available remote conferences)—would

be inadequate for their specific defense needs.” Id.

      Here, Feliciano has not shown that his release is necessary for the

preparation of his defense. Feliciano has not shown that the Perry County Prison

does not allow attorney-client visits by teleconference or phone. And “the court is

confident that the [prison] will respect the privileged nature of the communications

between attorneys and their clients as nothing to the contrary has been brought to

                                         17
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 18 of 20




our attention to cause us concern.” United States v. Mendoza, 2020 WL 1663361,

at *3 (M.D. Pa. Apr. 3, 2020).

      In sum, Feliciano has not shown that the COVID-19 pandemic is a

compelling reason for his release or that his release is necessary for the preparation

of his defense.



      B. The Eighth Amendment.

      In his reply brief, Feliciano raises for the first time an argument that his

continued confinement at the Perry County Prison violates the Eighth Amendment.

The Eighth Amendment, however, does not apply to pretrial detainees such as

Feliciano. See Bistrian v. Levi, 912 F.3d 79, 91 n.19 (3d Cir. 2018) (“The Fifth

Amendment protects pretrial detainees, while the Eighth Amendment protects

post-trial convicts.”). Although the Due Process Clause of the Fifth Amendment

protects pretrial detainees such as Feliciano, id., Feliciano does not raise the Fifth

Amendment.

      Even if we construe his Eighth Amendment argument as a Fifth Amendment

due-process argument, Feliciano has not established a constitutional violation.

“Under the Due Process clause, ‘a detainee may not be punished prior to an

adjudication of guilt.’” E. D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (quoting

Bell v. Wolfish, 441 U.S. 520, 535 (1979)). But “[a]bsent a showing of an


                                          18
     Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 19 of 20




expressed intent to punish on the part of detention facility officials, . . . if a

particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Bell, 441 U.S. at 538–39 (footnote omitted).

      Here, we ordered Feliciano detained because there were no conditions that

would reasonably assure his appearance at trial or the safety of the community.

Thus, his detention is reasonably related to the legitimate government interests of

protecting the community and ensuring his appearance at trial. See United States v.

Hernandez, No. 3:19-cr-346-K, 2020 WL 1876102, at *6 (N.D. Tex. Apr. 14,

2020) (concluding that the defendant’s “continued detention to ensure the safety of

the community and his appearance in court is reasonably related to legitimate

government interests, and despite the COVID-19 pandemic, it does not violate his

rights under the Due Process Clause of the Fifth Amendment”); United States v.

McDonald, No. 2:19-cr-00312-KJD-VCF, 2020 WL 1659937, at *3 (D. Nev. Apr.

3, 2020) (finding that the “Defendant’s detention is reasonably related to legitimate

government interests, namely, protecting the community and ensuring his

appearance at trial as outlined in [the] original detention order . . .[and] [t]he recent

COVID-19 pandemic does not change the analysis under the Fifth Amendment’s

Due Process Clause”). Although conditions of confinement may amount to

punishment if they are excessive in relation their purpose, Bell, 441 U.S. at 538–


                                            19
    Case 1:19-cr-00181-SHR-SES Document 39 Filed 04/27/20 Page 20 of 20




39, Feliciano has not shown that to be the case here. And “District Courts

throughout the country have rejected Constitutional challenges to pretrial detention

based on general concerns over the COVID-19 pandemic.” United States v. Cook,

No. 3:16-cr-00312, 2020 WL 1939612, at *5 (M.D. Pa. Apr. 22, 2020) (collecting

cases). Thus, to the extent that Feliciano is deemed to have raised such an

argument, his due-process argument fails.



IV. Order.
      Based on the foregoing, Feliciano’s motion for pretrial release (doc. 34) is

DENIED. An appropriate order will follow.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




                                        20
